           Case 6:19-cv-01044-EFM-JPO Document 105 Filed 11/12/19 Page 1 of 4


                      UNITED STATES DISTRICT COURT
                                   OF
                                 KANSAS


                                            Case No. 6:19-cv-01044-efm
CARMEN WATSON
Pro Se’ plaintiff,


V.


UNIFIED SCHOOL DISTRICT NO. 500,
Defendant’s,



PLAINTIFF’SRESPONSE TO DEFENDANT’S OPPOSITION TO SUMMARY
                        JUDGMENT


The plaintiff filed motion and affidavit for summary judgment (efc no.97)
pursuant to FRCP Rule 56 following the order of District Judge Eric
Melgren (efc no. 77) granting the plaintiff’s claims pursuant of the ADA
Anti-Retaliation provision. The plaintiff is entitled to claims and damages
sought from the defendant’ as a matter of law. However, the defendant has
opposed the plaintiff’s motion for summary judgment alleging the motion
was prematurely filed.



STATEMENT OF FACTS

     x Plaintiff filed amended complaint on May 6th, 2019 seeking damages
       against the defendant and seeking monetary damages alleging the
       former employer       had over       the course,     harassed,     mistreated,
       threatened, retaliated against her upon complaining to the immediate
         Case 6:19-cv-01044-EFM-JPO Document 105 Filed 11/12/19 Page 2 of 4


   supervisor regarding the employer’s unlawful practice’s. Which
   continued or progressed upon the plaintiff’s filing and participating
   in two separate investigational charges with the Kansas Human
   Rights Commission and Equal Employment Rights Commission.
 x July 30th, 2019 the District Court Of Kansas’ Judge Eric Melgren, in
   judgment (EFC No. 77), ordered all claims by the plaintiff be dismissed
   Except those pursuant to the Anti-retaliation provisions
 x October 2, 2019 the plaintiff filed motion for summary judgment as a
   matter of law, and citing no genuine issue as to material fact.
 x The defendant now opposes the motion for summary judgment
   alleging prematurity.



QUESTION PRESENTED

   1. Has the defendant’s opposition met any standard to defeat the
        plaintiff’s motion for summary judgment.
   2. Did the defendant’ show or allege that a dispute exists on a material
        fact? If so where in the opposition?
   3. Is discovery required in order for the granting of motion for
        summary judgment?
   4. How would discovery such as the plaintiff’s medical, KPER, and
        other confidential records be of relevance or defense to evidence
        previously presented showing acts of retaliation by the defendant?

FACTS

   5. Although the burden is heighten on the moving party when filing
        motion for summary judgment when attempting to show the courts
        there is no genuine issue in the matter, the defendant has hardly
        contradicted or opposed the plaintiff’s motion. In fact, the
 Case 6:19-cv-01044-EFM-JPO Document 105 Filed 11/12/19 Page 3 of 4


defendant made no reference to the plaintiff’s motion for summary
judgment at all let alone dispute any facts. K.A.N. RULE 141
opposing a summary judgment, must state:
(A) uncontroverted; (B) uncontroverted for purposes of the motion
only; or (C) controverted, and if controverted: (i) concisely
summarize the conflicting testimony or evidence and any
additional genuine issues of material fact that preclude summary
judgment;.
6. Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 250–52 (1986). Rule     56 “mandates the entry          of summary
judgment, after adequate time for discovery and upon motion,
against a party who fails . . . to establish the existence of an
element essential to that party’s case, and on which that party
will bear the burden of proof at trial.” Curtis v. Anthony, 710
F.3d 587, 594 (5th Cir. 2013) (quoting Celotex Corp. v. Catrett, 477
U.S. 317, 322 (1986). In the course of 103 filings in this matter, the
defendant’ has yet to provide          the   existence of     an      element
essential    to   that   party’s opposing the plaintiff’s motion for
summary judgment and retaliation claims.


CONCLUSION
The court required and granted, the plaintiff had first met the legal
standard for claims alleged in her motion for summary judgment in
order dkt. 77,
District Court found the plaintiff was entitled to the claims as a
matter of law. Henceforth, the defendant’s opposition based on the
inability to obtain the plaintiffs retirement, and medical records is
not valid. Furthermore is repulsive and offered no dispute to any
facts stated and evidence presented in the plaintiff’s motion for
 Case 6:19-cv-01044-EFM-JPO Document 105 Filed 11/12/19 Page 4 of 4


summary judgment. The defendant’s opposition to dkt. (97) motion
for summary judgment should be denied, by the courts.




                     CERTIFICATE OF' SERVICE


I hereby certify that on the 5 day of November 2019, I filed the
foregoing with the Clerk of the Court and sent a copy via U.S. mail,
postage prepaid to the following:
Counsel for Defendant’s
Gregory Goheen
McANANY, VAN CLEAVE & PHILLPS, P.A.
10 E. Cambridge Circle Drive, Suite 30
0Kansas City, Kansas 66103




I declare under penalty of perjury that the foregoing is true and
correct.




Carmen Watson
November 5, 2019
